Title: Enclosure I: Extract from Jonathan Williams’s Meteorological Journal, 1791
From: Williams, Jonathan
To: 



EnclosuresIExtract from Jonathan Williams’s Meteorological Journal


     
     
     
      
  
  
   
   
Meteorological Notes .. 1791

Places
Dates
Therr:
Barometer
Fall
Rise
Assent in Feet
Descent in feet
Height above Richmond.


Richmond
June 26.
70.
29.80







Woods
29.
65.
29.70.
0.10

 100

 100


Gap
  "
76.
28.60.
1.10

1050

1150


Top

79.
27.90.
0.70

   672

1822


Foot
30th.
75.
28.90

1.00

959.
   863.


Staunton

73.
28.70.
0.20

   192

1055.


  Wm. spring}
  1 Mountain
     Foot. 


July 14.
63.
28.82

0.12

112.
   943.


summit

82
27.80.
1.02

   955.

1898


  2d Mountain}
     summit
  
    
"
77.
27:44
0.36

   349

2247.


Warm springs

77.
28.03.

0.59

562
1685.


Morris

61.
28.67

0.64

614
1071


Browns
15th.
67.
28.80.

0.13

122.
   949.


Red springs

66.
28.20.
0.60

   563

1512


  Allegaheney}
    in the Road
     

31st.
80.
27.64
0.56

   525

2037


summit

76.
26.86.
0.78

   723

2760.



